Citation Nr: 0102502	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-24 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1945 to 
January 1947, and from June 1951 to January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision in 
which the RO denied service connection for bilateral hearing 
loss.  The veteran filed a timely notice of disagreement and 
his appeal has been perfected to the Board.

REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  For VA purposes, 
defective hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2000). 

Pertinent to the issue on appeal, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  As part of that assistance, VA must make 
reasonable efforts to obtain records (including private 
records) that the claimant sufficiently identifies.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In addition, VA must provide a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  Id.  
These changes are applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance Act 
of 2000, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, 114 Stat. at 2099-2100.

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The veteran has maintained that his hearing loss is due to 
combat wounds suffered in 1952, during his second period of 
service, when he was struck by shrapnel in his left lower 
extremities and his head.  Initially, the Board notes that it 
appears some of the veteran's service medical records from 
his second period of service, from June 1951 to January 1953, 
have not been obtained or associated with the claims folder.  
Of record currently, there is only the veteran's entrance and 
separation examination results.  On separation examination in 
1953, the veteran was noted to have a slight narrowing of the 
left auditory canal as a result of shrapnel wounds of the 
left ear.  The veteran's hearing was reported to be normal on 
the whispered test at 15/15.  Letters from the veteran's 
former Chaplain and Commanding Colonel, both dated in July 
1952, indicate that the veteran was hospitalized at the 
Mobile Army Surgical Hospital and the Tokyo Army Hospital, 
respectively, due to wounds suffered in combat.  Furthermore, 
the veteran has indicated that he also received medical 
treatment for these combat wounds at the Camp Picket military 
hospital, the hospital from which he was released in December 
1952.  No records reflecting the aforementioned medical care 
are in the claims folder.  Although the RO has made service 
medical records requests, there has not been an adequate 
explanation for the absence of the records identified above, 
or specific information establishing that the records are 
unavailable.  Inasmuch as the crux of the veteran's claim 
pertains to events that he claims took place during his 
second period of service, receipt of any such available 
medical records is necessary.

There is no evidence of complaints, treatment or diagnosis 
for hearing loss after the veteran's discharge from service 
in 1953 until July 1999 when he underwent audiometric testing 
at the VA Medical Center (VAMC) in Salem, Virginia.  At that 
time, audiometric testing showed pure tone air conduction 
thresholds as follows:  in the right ear 10, 15, 30, 55, and 
60 decibels at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively; and in the left ear 5, 15, 30, 60, and 55 
decibels at 500, 1000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and 88 in the left 
ear.  The veteran reported that his hearing was worsening and 
that he had a piece of shrapnel in his ear.  The assessment 
noted a history of noise exposure, both civilian and 
military, with no specific details.  The veteran was 
diagnosed with moderate to severe sensorineural hearing loss.

At present, the results of the veteran's VA audiometric tests 
conducted in July 1999 show that the veteran's hearing 
disability meets the regulatory requirements of 38 C.F.R. 
§ 3.385 (2000).  Furthermore, there is some evidence to 
support that the veteran may have experienced aural and 
acoustic trauma while in service.  For service connection 
purposes, however, the question remains whether the veteran's 
currently demonstrated hearing loss is related to such aural 
and/or acoustic trauma in service, or any other in-service 
incident.  There is no medical opinion from any physician of 
record in this case which links the veteran's current hearing 
loss to his in-service aural and/or acoustic trauma, or any 
other in-service disease or injury.

The veteran is hereby notified that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should undertake all necessary 
development to obtain all medical records 
not previously obtained from the 
veteran's second period of service (from 
June 1951 to January 1953), specifically, 
medical records pertaining the veteran's 
medical treatment at the Mobile Army 
Surgical Hospital in Korea, the Tokyo 
Army Hospital, and the military hospital 
at Camp Picket.  Sources contacted should 
include the National Personnel Records 
Center (NPRC) and the specifically named 
hospitals, if still in existence.  If the 
above-noted service medical records from 
1951 to 1953 are not received and there 
is no explanation from the contacted 
entity(ies) for their their absence, the 
RO should follow up as necessary and 
properly document the claims file.  

2.  The RO should undertake all 
appropriate development to obtain and 
associate with the claims file all 
outstanding pertinent medical records 
from VA medical facilities in Salem, and 
Roanoke, Virginia, as well as records 
from any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and the veteran and his representative so 
notified.  The veteran is also free to 
submit to the RO any pertinent medical 
records in his possession.  

3.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded a 
VA otolaryngological examination to 
determine the nature and etiology of his 
current hearing loss.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings and 
pertinent history (particularly, specific 
information concerning the veteran's in- 
and post-service noise exposure) should 
be set forth in detail.  Following 
examination of the veteran, and 
consideration of his pertinent history, 
the physician should render an opinion as 
to whether it is at least as likely as 
not that the veteran's current hearing 
loss is in any way related to his active 
military service, to include any aural 
and/or acoustic trauma experienced 
therein.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  If none of the requested development 
provides objective evidence of a nexus 
between the veteran's current hearing 
loss and his active military service, 
incident, the RO should specifically 
advise him of the need to submit such 
competent medical evidence to support the 
claim.

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

8.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the issue of entitlement to 
service connection for hearing loss, on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, and the recently 
amended/added statutory provisions 
pertaining to VA's duty to assist/notify 
a claimant.  The RO must provide adequate 
reasons and bases for all of its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

9.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond within 
the applicable time before the claims 
file is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


